                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ABINGDON

 UNITED STATES OF AMERICA                            )
                                                     )
                Plaintiff,                           )
                                                     )
                                                     )
v.                                                   )         Case No. 1:19-cr-16
                                                     )
 INDIVIOR INC. (a/k/a Reckitt Benckiser              )
   Pharmaceuticals Inc.) and                         )
INDIVIOR PLC                                         )

                Defendants.

                                NOTICE OF APPEARANCE
        The undersigned counsel notices his appearance on behalf of Defendants Indivior Inc.

(a/k/a Reckitt Benckiser Pharmaceuticals Inc.) and Indivior PLC in the above-styled case.


                                                 Respectfully submitted,

                                                  INDIVIOR INC. (a/k/a Reckitt Benckiser
                                                  Pharmaceuticals Inc.) and INDIVIOR PLC

                                                  By: /s/Thomas J. Bondurant, Jr.
Thomas J. Bondurant, Jr. (VSB No. 18894)                             Of Counsel
GENTRY LOCKE
900 SunTrust Plaza
P.O. Box 40013
Roanoke, Virginia 24022-0013
(540) 983-9300
Fax: (540) 983-9400
bondurant@gentrylocke.com


Counsel for Defendants




23059/1/8817638v1
Case 1:19-cr-00016-JPJ-PMS Document 12 Filed 04/10/19 Page 1 of 2 Pageid#: 156
                                CERTIFICATE OF SERVICE
        I hereby certify that on April 10, 2019, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to all
counsel of record.
                                               By:   /s/Thomas J. Bondurant, Jr.
                                                     Of Counsel




23059/1/8817638v1
Case 1:19-cr-00016-JPJ-PMS Document 12 Filed 04/10/19 Page 2 of 2 Pageid#: 157
